FILED
                             UNITED STATES DISTRICT COURT                                      AUG 2 0 2010
                             FOR THE DISTRICT OF COLUMBIA                               Clerk, U.S. District & Bankruptcy
                                                                                        Courts for the District of Columbia
Ali Partovi,                                  )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No.
                                              )                                 10 1408
United States of America,                     )
                                              )
                Defendant.                    )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application to proceed in forma pauperis. The application will be granted and the complaint

dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring

dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

       Plaintiff, an immigration detainee at the Federal Correctional Center in Florence,

Arizona, sues the United States for alleged injuries suffered while confined at facilities in Guam.

He seeks $2 million in damages. A claim for monetary damages against the United States is

cognizable under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et seq. Such a

claim is maintainable, however, only after the plaintiff has exhausted his administrative remedies

by "first present[ing] the claim to the appropriate Federal agency .... " 28 U.S.c. § 2675. This

exhaustion requirement is jurisdictional. See GAF Corp. v. United States, 818 F.2d 901, 917-20

(D.C. Cir. 1987); Jackson v. United States, 730 F.2d 808, 809 (D.C. Cir. 1984); Stokes v.     us.
Postal Service, 937 F. Supp. 11,14 (D.D.C. 1996). Plaintiff has not indicated that he exhausted
----,--.--,-------~<




     his administrative remedies. I The complaint therefore will be dismissed. See Abdurrahman v.

     Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per curiam) ("[T]he district court properly

     dismissed case [based on unexhausted FTC A claim] for lack of subject matter jurisdiction."). A

     separate Order accompanies this Memorandum Opinion.




     Date: August   .il:   ,2010




            I Even if plaintiff has exhausted his administrative remedies, this judicial district is not
    the proper venue for litigating plaintiffs FTCA claim. See 28 U.S.C. § 1402(b) (requiring such
    claims to be prosecuted "only in the judicial district where the plaintiff resides or wherein the act
    or omission complained of occurred").

                                                      2